Exhibit 10.1


[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION
 
SUPPLY AGREEMENT
 
THIS SUPPLY AGREEMENT (this “Agreement”) is entered into as of February 3rd,
2014 (the “Effective Date”), between ChromaDex, Inc., a California corporation
(“ChromaDex”), having a place of business at 10005 Muirlands Blvd., Suite G,
Irvine, CA 92618, and Elysium Health, LLC, a Florida limited liability
corporation (“Elysium Health”), having a place of business at 200 Congress Park
Drive, Suite 205, Delray Beach, FL 33445.
 
WHEREAS, ChromaDex has rights in, and provides supply of, Niagen (as defined
below).
 
WHEREAS, Elysium Health desires to develop dietary supplements containing Niagen
for use in the Field.
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, the parties agree as follows:
 
1.           DEFINITIONS
 
1.1          “Affiliate” shall mean, with respect to any Person, any other
Person which directly or indirectly controls, is controlled by, or is under
common control with, such Person.  A Person shall be regarded as in control of
another Person if it owns, or directly or indirectly controls, at least fifty
percent (50%) of the voting stock or other ownership interest of the other
Person, or if it directly or indirectly possesses the power to direct or cause
the direction of the management and policies of the other Person by any means
whatsoever.
 
1.2          “Facility” means any facility where Niagen that is supplied by
ChromaDex under this Agreement is Manufactured.
 
1.3           “cGMPs” mean current good manufacturing practices (i) as described
in Parts 210 and 211 of Title 21 of the United States’ Code of Federal
Regulations and the latest FDA guidance documents pertaining to manufacturing
and quality control practice, and (ii) as applicable in each other country in
which Elysium Health advises ChromaDex in writing that Niagen products are
intended to be sold; all as updated, amended and revised from time to time.
 
1.4          “Confidential Information” shall mean, with respect to a party, all
information of any kind whatsoever, and all tangible and intangible embodiments
thereof of any kind whatsoever, which is disclosed by such party to the other
party and is marked, identified as or otherwise acknowledged to be confidential
at the time of disclosure to the other party.  Notwithstanding the foregoing,
Confidential Information of a party shall not include information which the
other party can establish by written documentation (a) to have been publicly
known prior to disclosure of such information by the disclosing party to the
other party, (b) to have become publicly known, without fault on the part of the
other party, subsequent to disclosure of such information by the disclosing
party to the other party, (c) to have been received by the other party at any
time from a source, other than the disclosing party, rightfully having
possession of and the right to disclose such information, (d) to have been
otherwise known by the other party prior to disclosure of such information by
the disclosing party to the other party, or (e) to have been independently
developed by employees or agents of the other party without access to or use of
such information disclosed by the disclosing party to the other party.  For the
avoidance of doubt, all Royalty Reports and any information concerning the
pricing and sale of Niagen products shall be Elysium Health Confidential
Information for purposes of this Agreement.
 
1.5          “Excluded Products” means topical skincare or cosmetic products and
any and all dietary supplements in the form of a melt (melting or dissolvable
tablet or delivery system).
 
1.6          “Excluded Field” means the doctor channel and the Multi-Level
Marketing channel.
 
1.7          “Field” shall mean the sale of dietary supplements in any channel
within the Territory, except for those in the Excluded Field so long as Elysium
Health   provides written notice to ChromaDex thirty (30) days prior to selling
in a new channel of distribution.
 
 
 

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION

1.8          “FDA” means the United States Food and Drug Administration and any
successor agency or entity that may be established thereafter.
 
1.9          “First Commercial Sale” shall mean, with respect to any finished
product containing Niagen, the first sale for use or consumption by the general
public of such product.
 
1.10          “Force Majeure” shall mean a failure or delay in fulfilling or
performing any term of this Agreement to the extent such failure or delay is
caused by or results from causes beyond the reasonable control of the affected
party including fire, floods, embargoes, war, acts of war (whether war be
declared or not), acts of terrorism, insurrections, riots, civil commotions,
strikes, lockouts or other labor disturbances, acts of God or acts, omissions or
delays in acting by any governmental authority.
 
1.11          “Manufacture” means the manufacturing, processing, formulation,
supplying, testing, packaging, labeling, storing and preparing for shipment of
the Niagen supplied by ChromaDex under this Agreement.
 
1.12          “Niagen” shall mean the dietary ingredient comprised of
nicotinamide riboside (NR) chloride supplied by ChromaDex and conforming to the
specifications set forth on Exhibit A.
 
1.13          “Person” shall mean an individual, corporation, partnership,
limited liability company, trust, business trust, association, joint stock
company, joint venture, pool, syndicate, sole proprietorship, unincorporated
organization, governmental authority or any other form of entity not
specifically listed herein.
 
1.14          “Territory” shall mean the United States and Canada and can be
expanded by mutual agreement of the parties in writing.
 
1.15          “Third Party” shall mean any Person other than ChromaDex, Elysium
Health and their respective Affiliates.
 
2.           REPRESENTATIONS AND WARRANTIES
 
2.1          Mutual Representations and Warranties.  Each party hereby
represents and warrants to the other party as follows:
 
2.1.1           Corporate Existence.  Such party is a corporation duly
organized, validly existing and in good standing under the laws of the state in
which it is incorporated.
 
2.1.2           Authorization and Enforcement of Obligations.  Such party
(a) has the corporate power and authority and the legal right to enter into this
Agreement and to perform its obligations hereunder, and (b) has taken all
necessary corporate action on its part to authorize the execution and delivery
of this Agreement and the performance of its obligations hereunder.  This
Agreement has been duly executed and delivered on behalf of such party, and
constitutes a legal, valid, binding obligation, enforceable against such party
in accordance with its terms.
 
2.1.3           No Consents.  All necessary consents, approvals and
authorizations of all governmental authorities and other Persons required to be
obtained by such party in connection with this Agreement have been obtained.
 
2.1.4           No Conflict.  The execution and delivery of this Agreement and
the performance of such party’s obligations hereunder (a) do not conflict with
or violate any requirement of applicable laws or regulations, and (b) do not
conflict with, or constitute a default under, any contractual obligation of such
party.
 
3.           SUPPLY
 
ChromaDex shall sell and deliver, and Elysium Health shall purchase from
ChromaDex, such Niagen as Elysium Health orders from time to time on the terms
and subject to the conditions set forth below:
 
 
 

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION
 
3.1          Price.  With respect to all Niagen provided by ChromaDex to Elysium
Health under this Agreement Elysium Health shall pay to ChromaDex a maximum
price of [*] US dollars per kilogram ($[*] per kg) (“Maximum Price”);  If, at
any time during the Term, ChromaDex supplies Niagen (or a substantially similar
product) to a Third Party at a price that is lower than that at which Niagen is
supplied to Elysium Health under this Agreement, then the price of Niagen
supplied under this Agreement shall be revised to such Third Party price with
effect from the date of the applicable sale to such Third Party and ChromaDex
shall promptly provide Elysium Health with any refund or credits thereby
created; provided Elysium Health purchases equal volumes or higher volumes than
the Third Party.  For the sake of clarity this Section does not apply to
inter-Affiliate transfers.
 
3.2          Delivery.  All the Niagen supplied under this Agreement shall be
shipped FCA (INCOTERMS 2010) from the ChromaDex dock.  Elysium Health shall be
responsible for all freight, insurance charges, taxes, import and export duties,
inspection fees and other charges applicable to the sale and transport of the
Niagen purchased by Elysium Health hereunder.  Title and risk of loss and
damages to the Niagen purchased by Elysium Health hereunder shall pass to
Elysium Health upon delivery of Niagen to a common carrier at ChromaDex dock and
Elysium Health shall be fully responsible, and shall hold ChromaDex harmless for
and assume all risk of loss, destruction of or damage to the Niagen.  Loss or
damage to the Niagen after risk of loss has passed to Elysium Health will not
release or excuse Elysium Health from its obligations under this Agreement to
ChromaDex, including the obligation to make full payment of the purchase price.
 
3.3          Sales and Use Taxes.  Elysium Health shall pay any federal, state,
county or municipal sales or use tax, excise or similar charge, or other tax
assessment (other than that assessed against income), assessed or charged on the
sale of the Niagen sold to it pursuant to this Agreement.
 
3.4          Payments.  Elysium Health shall pay ChromaDex within thirty
(30) days from the date of the applicable invoice by ChromaDex to Elysium Health
for all Niagen purchased hereunder.  Elysium Health shall make all payments
under the Agreement to ChromaDex in United States dollars to ChromaDex’s account
in a financial institution located in the United States.
 
3.5          Orders.  Elysium Health shall make all purchases hereunder by
submitting firm purchase orders to ChromaDex.  Each such purchase order shall be
in writing in a form reasonably acceptable to ChromaDex, and shall specify the
quantity ordered, the transfer price therefor under Section 3.1 above, the place
of delivery and the required delivery date therefor, which shall not be less
than thirty (30) days after the date of such purchase order.  In the event of a
conflict between the terms and conditions of any purchase order or invoice or
other purchasing document and this Agreement, the terms and conditions of this
Agreement shall prevail.
 
3.6          Returned Niagen.  If any Niagen does not conform to the
specifications set forth on Exhibit A,  any rejection or revocation of
acceptance by Elysium Health must be made within thirty (30) days of delivery
and any attempted rejection or revocation of acceptance of the Niagen made
thereafter shall be null and void unless agreed to in writing by ChromaDex,
except that, notwithstanding the foregoing, in the event that a defect in the
Niagen could not reasonably be discovered within such thirty (30) day period
(“Latent Defect”), Elysium Health shall have the right to reject such Niagen
within fifteen (15) days after discovering the Latent Defect.  Failure to make a
claim within such period shall be conclusive evidence that the Niagen was
supplied in accordance with the specifications set forth on Exhibit A.  Subject
to the foregoing, Elysium Health shall return the nonconforming Niagen to
ChromaDex in accordance with the reasonable instructions of ChromaDex or, on
ChromaDex’s request, dispose of such nonconforming Niagen.  In both cases all
costs shall be borne by ChromaDex.  Should any Niagen be returned as provided
above, ChromaDex shall replace the returned Niagen as soon as reasonably
practicable.  Such replacement Niagen shall be at no additional cost to Elysium
Health if Elysium Health had previously paid ChromaDex for the returned Niagen.
 

 
 

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION

3.7          Limited Warranty and Disclaimer of all other
Warranties.  (a)  CHROMADEX WARRANTS THAT THE NIAGEN SOLD HEREUNDER SHALL BE (i)
MANUFACTURED IN ACCORDANCE WITH cGMP AND APPLICABLE LAWS AND REGULATIONS IN THE
UNITED STATES AND  (ii) SHALL CONFORM TO THE SPECIFICATIONS SET FORTH ON EXHIBIT
A; (b)  EXCEPT AS OTHERWISE PROVIDED IN SECTION 3.7(a) HEREOF, CHROMADEX HEREBY
EXPRESSLY DISCLAIMS ANY AND ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, WITH
RESPECT TO THE NIAGEN, INCLUDING BUT NOT LIMITED TO THE WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND NON-INFRINGEMENT.
CHROMADEX HAS NOT MADE ANY RECOMMENDATION TO ELYSIUM HEALTH REGARDING THE USE OR
SUBSEQUENT SALE OF THE NIAGEN. ELYSIUM HEALTH ASSUMES ALL RISKS AND LIBAILITIES
FOR ANY LOSS, DAMAGE OR INJURY TO PERSONS OR PROPERTY RESULTING FROM THE USE OR
SUBSEQUENT SALE OF THE NIAGEN, EITHER ALONE OR IN COMBINATION WITH OTHER
INGREDIENTS. ELYSIUM HEALTH HAS SATISFIED ITSELF THAT THE NIAGEN AND THE PURPOSE
FOR WHICH IT WILL BE USED AND/OR SOLD IS IN COMPLIANCE WITH THE LAWS OF THE
RELEVANT COUNTRIES; (c) ELYSIUM HEALTH’S EXCLUSIVE REMEDY AND CHROMADEX’S
EXCLUSIVE LIABILITY FOR SHIPMENT OF NON-CONFORMING NIAGEN SHALL BE LIMITED TO,
AT CHROMADEX’S SOLE OPTION, EITHER REPLACEMENT OF THE NON-CONFORMING NIAGEN OR A
REFUND OF THE PURCHASE PRICE PAID.  EXCEPT AS SET FORTH IN SECTION 3.6: (x) ALL
CLAIMS MADE WITH RESPECT TO THE PRODUCT SHALL BE DEEMED WAIVED BY ELYSIUM HEALTH
UNLESS MADE IN WRITING AND RECEIVED BY CHROMADEX WITHIN THIRTY (30) DAYS OF
DELIVERY; (y) ELYSIUM HEALTH MUST MAKE ANY CLAIM FOR NON-COMFORMING NIAGEN,
BREACH OF WARRANTY WITH RESPECT TO THE NIAGEN SOLD, OR ANY CLAIM OF ANY NATURE
WHATSOEVER WITH RESPECT TO THE NIAGEN SOLD HEREUNDER IN WRITING WITHIN THIRTY
(30) DAYS AFTER ELYSIUM HEALTH’S RECEIPT OF NIAGEN; AND (z)  ELYSIUM HEALTH
IRREVOCABLY WAIVES AND RELEASES ALL CLAIMS THAT ARE NOT PROPERLY MADE WITHIN
SAID PERIOD.
 
3.8          Regulatory Requirements.  ChromaDex shall keep Elysium Health
reasonably and timely informed of regulatory developments related to Niagen
throughout the Territory.  Without limiting the foregoing, ChromaDex represents
and warrants that to the best of its knowledge Niagen may be lawfully sold under
the Federal Food, Drug, and Cosmetic Act (as amended, including by the Dietary
Supplement Nonprescription Drug Consumer Protection Act).
 
    3.9          Product Safety.  ChromaDex shall promptly inform Elysium Health
in writing of any information concerning or that can potentially impact the
safety, identity, strength, quality or purity of any Niagen of which it becomes
aware, and shall provide supporting documentation.  Without limiting the
foregoing, ChromaDex further agrees to notify Elysium Health within five (5)
days if it receives notice of a serious adverse event, as defined in the Dietary
Supplement Nonprescription Drug Consumer Protection Act, associated with an
Elysium Health product containing Niagen, or to the extent legally obligated to
do so.
 
3.10        Niagen Control.  Each shipment of Niagen by ChromaDex shall
contain  a Certificate of Analysis providing an identifying lot number,
expiration date, and lot-specific quality control report.
 
3.11        Minimum Purchase Commitments.  Elysium Health shall order and pay
for at least the minimum quantities of Niagen for each of the periods specified
below.
 
Period
Length of Period
Minimum Purchase Commitment for the Applicable Period
1
12 months commencing upon date of First Commercial Sale
[*] kilograms ([*] kgs)
2
12 months commencing on the expiration of period 1 above
[*] kilograms ([*] kgs)
3
12 months commencing on the expiration of period 2 above
[*] kilograms ([*] kgs)
 
Each subsequent successive 12 month period, the first such period commencing on
the expiration of period 3 above
To be negotiated in good faith within 90 days prior to the expiration of such
period 3.

 
 
 

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION



If Elysium Health fails to make First Commercial Sale of Niagen six (6) months
from the Effective Date, or if Elysium Health fails to meet the minimum purchase
requirements set forth herein, ChromaDex, at its sole option and discretion, and
upon written notice to Elysium Health, has the right to terminate this
Agreement.
 
    3.12         Patent Marking.  During the Term, Elysium Health will ensure
proper patent marking for all uses of Niagen, all Niagen product shall be marked
as follows:
 
                “Patent: See www.chromadex.com/ingredients/patents;”
 
    https://chromadex.com/Ingredients/Patents.html;
 
    or as mutually agreed to in writing by the Parties.
 
4.           CONFIDENTIALITY
 
4.1          Confidential Information.  During the Term, and for a period of
five (5) years following the termination hereof, each party shall maintain in
confidence all Confidential Information disclosed by the other party, and shall
not use, disclose or grant the use of the Confidential Information except on a
need-to-know basis to those Affiliates, directors, officers, employees,
consultants, clinical investigators, contractors, agents, or permitted
assignees, to the extent such disclosure is reasonably necessary in connection
with such party’s activities as expressly authorized by this Agreement.  To the
extent that disclosure is authorized by this Agreement, prior to disclosure,
each party hereto shall obtain agreement of any such person or entity to hold in
confidence and not make use of the Confidential Information for any purpose
other than those permitted by this Agreement.  Each party shall notify the other
promptly upon discovery of any unauthorized use or disclosure of the other
party’s Confidential Information.
 
4.2          Terms of this Agreement.  Except as otherwise provided in
Section 7.1 above, neither party shall disclose any terms or conditions of this
Agreement to any Third Party without the prior consent of the other
party.  Notwithstanding the foregoing, prior to execution of this Agreement, the
parties have agreed upon the substance of information that can be used to
describe the terms of this transaction, and each party may disclose such
information, as modified by mutual agreement from time to time, without the
other party’s consent.
 
4.3          Permitted Disclosures.  The confidentiality obligations contained
in this Section 7 shall not apply to the extent that the receiving party (the
“Recipient”) is required (a) to disclose information by law, order or regulation
of a governmental agency or a court of competent jurisdiction, or (b) to
disclose information to any governmental agency for purposes of obtaining
approval to test or market a Niagen product, provided in either case that the
Recipient shall provide written notice thereof to the other party and sufficient
opportunity to object to any such disclosure or to request confidential
treatment thereof.
 
5.           TERM; TERMINATION
 
5.1          Term.  This Agreement shall be effective as of the Effective Date
and shall continue for an initial term of three (3) years (the “Initial
Term”).  At the end of the Initial Term, this Agreement shall continue
automatically for successive additional one (1) year periods (each a “Renewal
Term,” together with the Initial Term, the “Term”) under the same terms and
conditions hereunder until terminated in accordance with the terms of Section
5.2.
 
5.2          Termination.  This Agreement may be terminated by:
 
(i)           Any Party upon ninety (90) days written notice prior to the end of
the Initial Term or any subsequent Renewal Term.
 
 
 

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION
 
(ii)           Any Party in the event that the other Party breaches any material
term of this agreement and fails to cure such breach within ninety (90) days
following notice thereof from the non-breaching party in writing.
 
(iii)           a Party immediately upon the giving of notice if the other Party
files a petition for bankruptcy, is adjudicated bankrupt, takes advantage of the
insolvency laws of any state, territory or country, or has a receiver, trustee,
or other court officer appointed for its property.
 
(iv)           a Party if an event of Force Majeure (as described in Section 1.9
of this Agreement) with respect to the other Party shall have continued for
ninety (90) days or is reasonably expected to continue for more than one hundred
eighty (180) days.
 
5.3          Nonexclusive Rights and Remedies.  Termination is not an election
of remedies.  Except as otherwise specifically provided herein, all rights and
remedies of the Parties provided under this Agreement are not exclusive and are
in addition to any other rights and remedies provided by law or under this
Agreement.  Termination of this Agreement shall not relieve either Party of any
liability which has accrued prior to the effective date of such termination, or
prejudice either Party’s right to obtain performance of any obligation provided
for in this Agreement, which by its express terms or context survives
termination.  Without limiting the foregoing, Sections 4, 5.3, 6 and 7 shall
survive the termination of this Agreement.
 
6.           INDEMNIFICATION
 
6.1          Indemnification.  Each party shall defend, indemnify and hold the
other party harmless from all losses, liabilities, damages and expenses
(including reasonable attorneys’ fees and costs) (“Losses”) resulting from any
claims, demands, actions and other proceedings by any Third Party (a “Claim”) to
the extent resulting from such party’s breach of a representation, warranty or
covenant under this Agreement.  In addition, (i) ChromaDex shall defend,
indemnify and hold Elysium Health harmless from all Losses resulting from any
Claims to the extent resulting from ChromaDex’s research, development or
commercialization of Niagen; and (ii) Elysium Health shall defend, indemnify and
hold ChromaDex harmless from all Losses resulting from any Claims to the extent
resulting from Elysium Health’s research, development or commercialization of
Niagen products.
 
6.2          Procedure.  In the event of a Claim, a party (the “Indemnitee”)
that intends to claim indemnification under this Section shall promptly notify
the other party (the “Indemnitor”) of such Claim.  The Indemnitor shall have the
right to assume the defense thereof with counsel selected by the
Indemnitor.  The indemnity obligations under this Section shall not apply to
amounts paid in settlement of any Claim if such settlement is effected without
the prior express written consent of the Indemnitor, which consent shall not be
unreasonably withheld or delayed.  The failure to deliver notice to the
Indemnitor within a reasonable time after notice of any such Claim, if
prejudicial to its ability to defend such Claim, shall relieve such Indemnitor
of any liability to the Indemnitee under this Section with respect thereto.  The
Indemnitee, its employees and agents, shall reasonably cooperate with the
Indemnitor and its legal representatives in the investigation of any Claim.
 
7.           MISCELLANEOUS
 
7.1          ChromaDex represents, warrants and covenants that ChromaDex has no
pre-existing obligations or commitments (and will not assume or otherwise
undertake any obligations or commitments) that would be in conflict or
inconsistent with or that would hinder ChromaDex’s performance of its
obligations under this Agreement.  ChromaDex shall notify Elysium Health in
writing at least thirty (30) days prior to entering into any agreement with any
Third Party with respect to the supply or sale of Niagen in the dietary
supplement channel in which Elysium Health has provided written notice to
ChromaDex in accordance with Section 1.7 that it would be selling Niagen, and,
if Elysium Health notifies ChromaDex within ten (10) days from receipt of such
notice that it would like to negotiate an exclusive arrangement relating to the
supply or sale of Niagen in such channel, ChromaDex agrees to negotiate in good
faith with Elysium Health the terms of such exclusive arrangement; provided that
ChromaDex will be entitled to continue to negotiate with such Third Party.

 
 

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION

7.2          Notices.  Any consent, notice or report required or permitted to be
given or made under this Agreement by one of the parties to the other shall be
in writing and addressed to such other party at its address indicated below, or
to such other address as the addressee shall have last furnished in writing to
the addressor, and shall be effective upon receipt by the addressee.
 
If to ChromaDex:                                   ChromaDex, Inc.
10005 Muirlands Blvd., Suite G,
Irvine, CA 92618
Attention:  General Counsel


If to Elysium Health:                            Elysium Health, LLC
200 Congress Park Drive, Suite 205,
Delray Beach, FL 33445
Attention:  CEO


7.3          Assignment.  Except as otherwise expressly provided under this
Agreement neither this Agreement nor any right or obligation hereunder may be
assigned or otherwise transferred (whether voluntarily, by operation of law or
otherwise), without the prior express written consent of the other party;
provided, however, that either party may, without such consent, assign this
Agreement and its rights and obligations hereunder in connection with the
transfer or sale of all or substantially all of its business, or in the event of
its merger, consolidation, change in control or similar transaction.  Any
permitted assignee shall assume all obligations of its assignor under this
Agreement.  Any purported assignment or transfer in violation of this
Section 7.3 shall be void.
 
7.4          Applicable Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of California, without regard to the
conflicts of law principles thereof.
 
7.5          Entire Agreement.  This Agreement and the Trademark License and
Royalty Agreement entered into between the parties as of the Effective Date
contains the entire understanding of the parties with respect to the subject
matter hereof.  All express or implied representations, agreements and
understandings, either oral or written, heretofore made are expressly superseded
by this Agreement.
 
7.6          Amendment.  No change, modification, extension, termination or
waiver of this Agreement, or any of the provisions herein contained, shall be
valid unless made in writing and signed by duly authorized representatives of
the parties hereto.
 
7.7          Insurance.  Each Party shall carry liability insurance at a
sufficient level to meet its obligations and liability under this Agreement.
 
7.8          Independent Contractors.  Each party hereby acknowledges that the
parties shall be independent contractors and that the relationship between the
parties shall not constitute a partnership, joint venture or agency.  Neither
party shall have the authority to make any statements, representations or
commitments of any kind, or to take any action, which shall be binding on the
other party, without the prior consent of the other party to do so.
 
7.9          Severability.  Any of the provisions of this Agreement which are
determined to be invalid or unenforceable in any jurisdiction shall be
ineffective to the extent of such invalidity or unenforceability in such
jurisdiction, without rendering invalid or unenforceable the remaining
provisions hereof and without affecting the validity or enforceability of any of
the terms of this Agreement in any other jurisdiction.
 
7.10        Waiver.  The waiver by a party of any right hereunder, or of any
failure to perform or breach by the other party hereunder, shall not be deemed a
waiver of any other right hereunder or of any other breach or failure by the
other party hereunder whether of a similar nature or otherwise.
 
7.11        Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 
 

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.
 

   
CHROMADEX, INC.
 
By /s/ Frank Jaksch
 
Title CEO
 
ELYSIUM HEALTH, LLC
 
By /s/ Eric Marcotulli
 
Title CEO

 
 
 

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION

EXHIBIT A
 
Niagen Specifications
 
[cdcx1.jpg]
 
[cdcx2.jpg]